  Case 2:19-cv-10766-GGG-MBN Document 12 Filed 09/10/19 Page 1 of 8



                         UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA


SHANNON REEVES                                                CIVIL NO: 19-10766

V.                                                            SECTION: T

CITY OF NEW ORLEANS, ET AL                                    MAG:        5




                        ANSWER TO ORIGINAL COMPLAINT

Now into court, through his undersigned counsel and individually appears defendant

Raymond Burkart, Jr. in answer to the complaint filed by plaintiff Shannon Reeves states:

                                        Jurisdiction

     1. The allegations contained in paragraphs 1 and 2 are admitted as to statements of

        law. All other allegations contained therein are denied for lack of sufficient

        information to justify belief thereof

                                           Venue

     2. The allegations contained in paragraph 3 are admitted as a statement of law. All

        other allegations contained therein are denied for lack of sufficient information to

        justify belief thereof.

     3. The allegations contained in paragraphs 4 and 5 are denied for lack of sufficient

        information to justify belief thereof.

                                           Parties

     4. The allegations contained in paragraph 6 are denied for lack of sufficient

        information to justify belief thereof.
  Case 2:19-cv-10766-GGG-MBN Document 12 Filed 09/10/19 Page 2 of 8



   5. The allegation contained in paragraph 7 is admitted.

   6. The allegations contained in paragraphs 8, 9, and 10 are admitted.

   7. Defendant admits the City of New Orleans employs people. All other allegations

      contained in paragraph 11 are denied for lack of sufficient information to justify

      belief thereof.

   8. The allegations contained in paragraphs 12, 13, 14, 15, 16, 17, 18, 19, 20, and 21

      are admitted as to the named defendants were/are employees of the City of New

      Orleans and defendant resides in Louisiana. All other allegations contained

      therein are denied for lack of sufficient information to justify belief thereof.

                                   Factual Complaint

   9. The allegations contained in paragraphs 22,23, 24, 25, 26, 27, 28, 29, 30, 31, 32,

      33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54,

      55, 56, 57, 58, 59, 60, and 61 for lack of sufficient information to justify belief

      thereof.

Americans with Disabilities Act

   10. The allegations contained in paragraphs 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72,

      73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, and 84 are denied for lack of sufficient

      information to denied belief thereof.

   11. The allegations contained in paragraph 85 are denied except to admit plaintiff was

      dismissed in accordance with the Rules of the New Orleans Civil Service, local

      Commission, which is the state law governing the hiring, paying, promoting,

      disciplining, and terminating civil servants for cause. Only the Appointing

      Authority for the Police Department (Superintendent of Police) can terminate
  Case 2:19-cv-10766-GGG-MBN Document 12 Filed 09/10/19 Page 3 of 8



       plaintiff, subject to her right to appeal her termination through the Civil Service

       Commission, Louisiana Fourth Circuit Court of Appeal and the Louisiana

       Supreme Court.

   12. The allegations contained in paragraphs 86 are denied for lack of sufficient

       information to justify belief thereof.



Retalition

   13. The allegations contained in paragraphs 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97,

       98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114,

       115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130,

       131, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 142, 144 and 145 are

       denied for lack of sufficient information to justify belief thereof.

                             AFFIRMATIVE DEFENSES

1. The complaint fails to state a claim upon which relief against defendant can be

    granted

2. All employment actions taken by defendant with respect to plaintiff were based on:

    a. Rules of the Civil Service Commission and subject to review by supervisors,

       Civil Service Commission, and State Courts.

    b. Legitimate, non-retaliatory reasons included, but not limited violations of leave

       without pay status for years and inability to perform the job description of a

       Police Officer contained in a written announcement for the position of a Police

       Officer by the Civil Service Commission.
 Case 2:19-cv-10766-GGG-MBN Document 12 Filed 09/10/19 Page 4 of 8



3. At all relevant times herein defendant acted in good faith and did not violate any

   provision of civil service rules, local, state or federal law, Louisiana and United

   States Constitutions, and any other relevant rule, regulation, ordinance, or guideline.

4. The allegations against defendant such as laughing or reviewing plaintiff’s file

   without proper authorization, is specifically denied. However, if established, the

   allegations do not show the deprivation of a state, local, and/or federal or state

   statutory or constitutional protected right.

5. To the best of defendant’s knowledge, information, and belief plaintiff was denied

   both workers compensation and pension benefits after being afforded due process

   and prior to filing this complaint.

6. Plaintiff filed this lawsuit in bad faith and in retaliation for being denied workers

   compensation and pension benefits, and failed to establish before termination by the

   appointing authority she is consistently able to perform public safety duties described

   in the civil service written announcement for the position of Police Officer.

7. Plaintiff failed to maintain standards of service described in the Rules of the Civil

   Service Commission to remain employed by the City of New Orleans as a Police

   Officer after numerus hearings in accordance with civil service rules and state law.

8. Plaintiff attended several status hearings with counsel in accordance with civil

   service rules prior to her termination by the appointing authority to discuss her ability

   to comply with the standards of service described in the Rules of the Civil Service

   Commission and the written job description for the position of Police Officer.
 Case 2:19-cv-10766-GGG-MBN Document 12 Filed 09/10/19 Page 5 of 8



9. Defendant neither acted on nor relied on impermissible facts or unlawful criteria for

   any decision concerning plaintiff and her continued employment by the City of New

   Orleans.

10. Defendant had reasonable grounds for believing the actions taken with respect to

   plaintiff were reasonable and valid, and not in violation of any law, constitutional

   right, rule, regulation or guidance.

11. Plaintiff failed to perform and/or was unable certain functions and/or comply with

   certain guidelines set out regarding her position as a police officer.

12. Defendant affirmatively avers plaintiff is estopped by her own conduct from

   asserting some or all of the claims in her complaint, and therefore, should have all or

   some of the claims dismissed with prejudice.

13. Defendant has no responsibility or liability for the allegations or damages

   complained of because the allegations and damages were not caused by or as a result

   of any action or inaction of defendant.

14. Plaintiff’s recovery, if any, may be limited by the doctrine of after acquired evidence.

15. Defendant cannot be subject to official or personal liability under the doctrine of

   qualified and/or good faith immunity.

16. Plaintiff did not sustain any damages as alleged in her complaint.

17. If plaintiff did sustain any damages, which is specifically denied, they were caused in

   whole or in part by her own intentional acts, inactions, or negligence, which fault or

   negligence serves to bar or diminish any claim for recovery.
 Case 2:19-cv-10766-GGG-MBN Document 12 Filed 09/10/19 Page 6 of 8



18. If plaintiff did sustain injury or damages, which is specifically denied, they resulted

   from the fault on the part of others for whom defendant had no responsibility or

   control.

19. If plaintiff did sustain injury or damage, which is specifically denied, she failed to

   mitigate her damages.

20. Plaintiff’s claims for damages are barred because defendant’s actions regarding

   plaintiff were done in good faith and motivated as a result of maintaining standards

   of service necessary for public safety, and effective and efficient operation of the

   police department.

21. If plaintiff sustained any damages, which is specifically denied, defendant is entitled

   to an offset against plaintiff for any amounts earned or that should have been earned

   through reasonable diligence.

22. Plaintiff assumed the risk of termination as a result of her excessive absenteeism

   without just cause.

23. Plaintiff is not entitled to any award of liquidated damages, punitive damages, or

   penalties.

24. Defendant denies he acted with reckless ignoring or malice regarding plaintiff’s

   federal, local or state protected rights.

25. Plaintiff’s claims are barred in whole or in part by the equitable doctrines of laches,

   waiver of plaintiff’s contributory negligence, lack of fault of defendant, release and

   satisfaction, set-off for any wages or benefits received, and estoppel and/or unclean

   hands.
 Case 2:19-cv-10766-GGG-MBN Document 12 Filed 09/10/19 Page 7 of 8



26. Plaintiff’s alleged special, general, and putative damages claimed by plaintiff are

   speculative in nature and not recoverable.

27. Plaintiff’s damages, which are specifically denied, are subject to federal and state

   statutory limits regarding their extent, costs, and interest.

28. Defendant was not acting under color or law.

29. Defendant specifically pleads the defenses of discretionary function, absolute

   discretionary and/or qualified immunity, good faith, public duty, and immunities

30. Defendant pleads the immunities and limitations for public bodies and officials

   pursuant to La. R.S. 9:2798.1.

31. There is no policy or custom established by defendants upon which to base defendant

   Burkart’s liability.

32. This complaint against defendant is not warranted by existing law or in good faith.

33. Defendant contends he should be awarded all costs incurred is defending plaintiff’s

   claims as the prevailing party pursuant to 42 USC § 1988, and any other damages he

   may be entitled to under local, state, and/or federal law.

34. Defendant reserves the right to assert additional defenses and/or counterclaim that

   may become available or apparent during discovery, and to amend this answer.
  Case 2:19-cv-10766-GGG-MBN Document 12 Filed 09/10/19 Page 8 of 8



Wherefore, defendant Raymond Burkart, Jr. prays after all legal delays and due

proceedings there is judgment in his favor and against plaintiff Shannon Reeves

dismissing her complaint at her costs and awarding defendant all costs of these

proceedings including reasonable attorney’s fees.

                                             /s/ Eric J. Hessler_______
                                              Eric J. Hessler
                                              2802 Tulane Ave.
                                              New Orleans, LA 70119
                                              Tel. No. 504.301.9913
                                              Email: hessler.law@gmail.com

                                    Raymond C. Burkart, Jr., Attorney At Law, LLC

                                         By: /s/ Raymond C. Burkart, Jr.__
                                             Raymond C. Burkart, Jr. (#3673)
                                             321 N. Florida # 104
                                             Covington, LA 70433
                                             Tel. # 985.893.3390
                                             Fax # 985.893.3390
                                             Email: burkartr@bellsouth.net
                                                     rcbjratty@yahoo.com

                                  Certificate of Service

I hereby certify a copy of the answer was electronically filed on 9/10/19 with the Clerk of
Court using the CM/ECF system, which will send notification of such filing to:

Ellyn J. Clevenger
Attorney for Plaintiff

Sunni LeBeouf
Attorney, City of New Orleans



                                              /s/ Raymond C. Burkart, Jr.
